UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4205
KEVIN DALE EWING,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
             Charles H. Haden II, Chief District Judge.
                            (CR-00-28)

                   Submitted: September 6, 2002

                      Decided: September 25, 2002

     Before NIEMEYER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John L. File, Assis-
tant United States Attorney, Charleston, West Virginia, for Appellee.
2                       UNITED STATES v. EWING
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Kevin Dale Ewing appeals his conviction of one count of being a
felon in possession of a firearm in violation of 18 U.S.C.
§§ 922(g)(1), 924(a)(2) (2000) and sentence to forty-six months in
prison and three years of supervised release. We affirm.

   On appeal, Ewing’s counsel filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). In the Anders brief, Ewing’s
counsel briefed three issues, all of which counsel ultimately con-
cluded were not meritorious: (1) whether the district court erred when
it denied Ewing’s motion to suppress the evidence seized from his
residence; (2) whether the district court abused its discretion when it
refused to accept his proposed plea agreement; and (3) whether the
district court erred when it failed to apply a two-level reduction for
acceptance of responsibility. Ewing was informed of his right to file
a supplemental pro se brief but failed to do so.

   We review the district court’s factual findings underlying a motion
to suppress for clear error, and the district court’s legal determinations
de novo. See Ornelas v. United States, 517 U.S. 690, 699 (1996);
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a
suppression motion has been denied, this Court reviews the evidence
in the light most favorable to the Government. See United States v.
Seidman, 156 F.3d 542, 547 (4th Cir. 1998). We have reviewed the
district court’s denial of Ewing’s motion to suppress the evidence
seized from the search of his residence and find no error.

   The district court refused to allow Ewing to enter a conditional plea
that allowed him to appeal the denial of his motion to suppress state-
ments he made to police officers following the search of his resi-
dence. We ordinarily review the district court’s decision to reject a
guilty plea for abuse of discretion. Santobello v. New York, 404 U.S.
                       UNITED STATES v. EWING                         3
257, 262 (1971). Because Ewing did not object to the alleged error
below, however, we review for plain error. See United States v.
Olano, 507 U.S. 725, 731-32 (1993); United States v. Martinez, 277
F.3d 517, 524-27 (4th Cir. 2002). The district court is not required to
accept a defendant’s conditional plea of guilty. United States v. Mul-
doon, 931 F.2d 282, 288 (4th Cir. 1991); Fed. R. Crim. P. 11(a)(2).
We have reviewed the record and find no plain error.

   The district court refused to apply a two-level reduction for accep-
tance of responsibility under U.S. Sentencing Guidelines Manual
§ 3E1.1 (1998) because Ewing tested positive for marijuana use six
times while on pretrial release. We review the failure to apply the
reduction for clear error. United States v. Cusack, 901 F.2d 29, 31
(4th Cir. 1990). We find no clear error in the failure to apply the
reduction.

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Ewing’s conviction and sentence. We require that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED